                  Case 5:17-cv-00026-JCG Document 57 Filed 10/15/18 Page 1 of 2



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       WESTERN DIVISION

MICHAEL POWERS #157713                                                                    PLAINTIFF

VS.                                                             CAUSE NO. 5:17-CV-00026-KS-MTP

JODY BRADLEY, LARRY LEE,
UNKNOWN REESE, UNKNOWN HOWARD,
UNKNOWN ROBINSON                                                                      DEFENDANTS

                      MOTION TO INDIVIDUALLY WITHDRAW AS COUNSEL

             Matthew W. Walton, individually, files this Motion to Withdraw as one of Counsel for

Defendants, Jody Bradley, Bianca Reese and Jasmine Hauer, with the law firm of Daniel Coker

Horton & Bell, P.A. (“Daniel Coker”) continuing as counsel of record, and states:

             1.       Steven J. Griffin and Matthew W. Walton are currently counsel of record for Jody

Bradley, Bianca Reese and Jasmine Hauer.

             2.       After October 12, 2018, Matthew W. Walton will no longer be employed by Daniel

Coker.

             3.        Jody Bradley, Bianca Reese and Jasmine Hauer will continue to be represented by

Steven J. Griffin and the law firm of Daniel Coker following Mr. Walton’s departure.

             4.       Mr. Walton’s withdrawal as counsel of record in this matter will not unreasonably

delay the case or prejudice the parties in any manner.

             WHEREFORE, PREMISES CONSIDERED, Matthew W. Walton respectfully requests the

Court enter an order permitting him to withdraw as counsel for the Defendants, Jody Bradley, Bianca

Reese and Jasmine Hauer.

             THIS, the 12th day of October, 2018.


D1058660.1
               Case 5:17-cv-00026-JCG Document 57 Filed 10/15/18 Page 2 of 2



                                                  Respectfully submitted,

                                                  JODY BRADLEY,             BIANCA    REESE     AND
                                                  JASMINE HAUER

                                                  BY:     /s/Matthew W. Walton
                                                          OF COUNSEL

STEVEN J. GRIFFIN - BAR # 103218
sgriffin@danielcoker.com
MATTHEW W. WALTON - BAR # 105368
mwalton@danielcoker.com
DANIEL COKER HORTON AND BELL, P.A.
4400 OLD CANTON ROAD, SUITE 400
POST OFFICE BOX 1084
JACKSON, MISSISSIPPI 39215-1084
TELEPHONE: (601) 969-7607
FACSIMILE: (601) 969-1116

                                     CERTIFICATE OF SERVICE

             I, Matthew W. Walton, hereby certify that on October 12, 2018, I electronically filed the

foregoing with the Clerk of the Court using the ECF system which sent notification of such filing

to all counsel of record, and I hereby certify that I have mailed by United States Postal Service the

document to the following non-ecf participants:

                    Michael Powers #157713
                    Wilkinson County Correctional Facility
                    2999 U.S. Hwy 61 North
                    Woodville, MS 39669


                                                   /s/Matthew W. Walton
  133094/phg




D1058660.1                                          -2-
